Citation Nr: 1507702	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Newington, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision is in the form of a June 2012 notification letter that followed a February 2012 rating decision that deferred the issue of a TDIU. 

The Veteran testified before the Board at an August 2014 hearing, via videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence of record indicates the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is service connected for post-traumatic stress disorder (PTSD), evaluated as 50 percent disabling; prostate cancer status post radical prostatectomy, evaluated as 40 percent disabling; and diabetes mellitus, type 2, with nephropathy, evaluated as 20 percent disabling.  His overall disability picture is 80 percent.  He therefore meets the minimum schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a). 

For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Turning to the record, a January 2009 VA genitourinary examination discusses the affect the Veteran's prostate cancer, and resulting urinary incontinence, has on his usual occupation.  The examiner notes the Veteran retired in 2007 around the time he was diagnosed with prostate cancer.  His incontinence requires frequent changing of absorbent materials and the Veteran needs to be near a bathroom at all times.  This also limits his travel.

An April 2011 VA examiner who evaluated the Veteran's PTSD discussed how "[t]he Veteran has functioned relatively adequately in social and occupational aspect in spite of his symptomatology over the course of the past 40 years."  The VA examiner noted the Veteran "has been unable to be re-employed due to the incontinence and dysphoria."

In January 2012 the Veteran was provided a VA PTSD examination and a VA general examination both to address employability.  The PTSD examination report described the Veteran's symptoms as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA psychologist goes on to opine that the Veteran's metal health problems are not an obstacle to maintaining and sustaining employment, even reporting that part time work might be a good distraction from other emotional pressures.  This opinion is based on the fact that the Veteran worked for 33 years as well as raised a family.  What the VA psychologist thought was more of an obstacle was the Veteran's urinary incontinence, indicating that "[w]hile it does not preclude him from gainful employment, it is embarrassing and may be more of a cause for the veteran to isolate than any symptoms attributable to PTSD."  

The Board acknowledges that the VA psychologist also diagnosed non-service-connected major depressive disorder associate with the Veteran's prostate cancer, job lay off, and son's legal problems.  However, the VA psychologist indicated she cannot differentiate what portion of occupational and social impairment is caused by each mental disorder thus all impairment is attributed to the service-connected disorder.  When it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Alternatively, the general examination report indicates the:

Veteran with his prostate cancer and frequency of urination of every 1 to 2 hours he is unable to hold any job whether sitting or moving around.  He feels extremely uncomfortable because of the urine aroma and a lot of times it would leak to his pants despite the padding.  When he lifts objects of more than 20 pounds he gets urinary leakage.  He also claims that when he bends and squat [sic] he also get [sic] urine leakage.

In regards to the Veteran's diabetes mellitus it is observed to cause tiredness and weakness with no stamina; however, to what extent this affects employability is not stated.  The VA examiner notes she cannot determine the extent to which these symptoms are the result of diabetes mellitus or non-service-connected depression.  In light of this, the Board again notes that all symptoms are attributed to the service connected disability.  See Mittleider at 182.

Additionally, the Veteran submitted a VA Form 21-8940 and a VA Form 21-4192.  On the 21-8940 the Veteran reported that he worked for Aetna for approximately 34 years as a computer technician.  Further, the form reveals the Veteran has one year of college education.  On the 21-4192 the Veteran noted that his last employment with Aetna ended because his job was eliminated.  
A social worker who has met with the Veteran multiple times submitted a statement, in February 2012, regarding employability.  The social worker notes that eight years before the Veteran's employment with Aetna ended he was demoted form a supervisor's position because of PTSD associated anger and aggressive behavior.  Additionally, the social worker has observed that the Veteran is easily distracted and has difficulty in following through on his intentions.  The social worker is of the opinion that the Veteran's employment exacerbates his PTSD symptoms.  Other functional impacts of the Veteran's disabilities noted by the social worker are that the Veteran is isolative and withdrawn in his marriage, he is not comfortable driving an automobile because he forgets directions and has trouble concentrating, and his incontinence is aggravated by physical labor.  

Finally, the Veteran testified in September 2012 before the RO and in December 2014 before the Board.  In these hearings the Veteran notes that he could not envision himself doing any kind of sedentary job because of his service-connected diabetes, PTSD, and incontinence.  It was indicated that his incontinence requires him to change his absorbent material four to five times a day.  He described his PTSD as causing depression that sapped him of any motivation.  Furthermore, the Veteran reported that he has become poor at interacting with others and that prior to the elimination of his job he was demoted from supervisor because of his temper.

With this evidence in mind, the Board finds that a TDIU is warranted in this case. The Veteran meets the scheduler criteria for a TDIU and the overall weight of the evidence indicates the Veteran's service-connected PTSD, prostate cancer with associated incontinence, and diabetes mellitus render him unable to secure or follow substantially gainful employment.  

The evidence is at least in equipoise in regards to whether the Veteran's incontinence renders the Veteran unable to secure or follow substantially gainful employment.  The January 2012 VA psychologist stated that though it was an issue it does not preclude the Veteran from employment.  The other January 2012 VA examiner opined that with "his prostate cancer and frequency of urination of every 1 to 2 hours he is unable to hold any job whether sitting or moving around."  Resolving all reasonable doubt in favor of the Veteran this alone is adequate to warrant a TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.16.  

Moreover, in addition to this, the Board finds that when the affect the Veteran's service-connected disabilities have on employability are viewed in combination they reveal a Veteran who is unable to secure or follow substantially gainful employment.  The Board acknowledges that the evidence of record indicates that the Veteran's PTSD and diabetes mellitus individually do not render the Veteran unemployable.  However, in combination the Veteran's service-connected conditions prevent him from performing the physical and mental acts required by employment.  He cannot perform physical acts because they aggravate incontinence.  His ability to perform mental acts is limited by tiredness, weakness with no stamina, being easily distracted, difficulty in following through on his intentions, and a need for isolation.  For these reasons the Board concludes the evidence adequately supports the Veteran contention that he is unable to secure or follow substantially gainful employment because he is unable to perform the physical and mental acts required by employment.  38 C.F.R. § 4.16;  Van Hoose 4 Vet. App. 361.

In light of the evidence discussed above, the Veteran meets the schedular criteria for TDIU and is unemployable, thus entitlement to a TDIU is warranted in the instant case.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


